Citation Nr: 0730831	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

In his November 2003 notice of disagreement and in a March 
2006 letter, the veteran appeared to raise a claim for 
secondary service connection for his left knee. As his claim 
has yet to be adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee disability includes arthritis, 
and was productive of non-compensable limitation of motion 
from December 2000, and limitation of extension to 10 degrees 
since September 2006.   

2.  Objective medical evidence has failed to show any 
instability in the veteran's right knee. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (2007).

2.  Criteria for a separate10 percent rating for arthritis of 
the right knee with limitation of motion were met as of the 
date the veteran filed his claim in December 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5003, 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's right knee is currently rated at 10 percent 
under 38 C.F.R. § 5010-5257.  Under this diagnostic code, a 
10 percent rating is assigned for slight impairment of the 
knee involving either recurrent subluxation or lateral 
instability; while a 20 percent rating is assigned for either 
moderate subluxation or moderate lateral instability.  

At a hearing before the Board in July 2006, the veteran 
testified that he was currently taking oxycodone for his 
right knee; that he wears a knee brace on his right knee; and 
that his right knee gives out roughly once a week.  

While treatment records confirm that the veteran uses both a 
knee brace and a walker, the objective medical evidence has 
failed to substantiate the veteran's claims of right knee 
instability.  A December 2000 VA treatment record noted that 
the veteran's right knee was found to be stable.  In December 
2000 and then twice January 2001, the veteran's private 
doctor, Dr. Chalal, indicated that the veteran had no varus 
or valgus instability.  At a VA examination in October 2003, 
a VA examiner stated that there was no giving way or laxity 
appreciable in the right knee.  Similar findings were also 
made at subsequent VA examinations in September 2006 and 
March 2007.  While the veteran stated at both examinations 
that he had instability, neither examiner found any right 
knee instability.   

As such, at least five medical professionals have been unable 
to find objective evidence of instability in the veteran's 
right knee to corroborate his complaints; and without current 
medical evidence of either instability or subluxation, a 
higher rating is not available under this rating code.  
Therefore, a rating in excess of 10 percent for instability 
of the right knee is denied.

Additional rating criteria have also been considered.  Under 
DC 5010, traumatic arthritis, when substantiated by x-rays, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. §  4.71a, DC 5010, Note (1).

In this case, x-rays from December 2000 showed degenerative 
changes in the veteran's right knee; and the veteran was 
diagnosed with degenerative arthritis by Dr. Chalal in 
December 2000.  X-rays in October 2003 revealed mild 
degenerative changes in the veteran's right knee, which was 
noted to be progressive from December 2000.  X-rays in March 
2007 showed moderate degenerative changes in the veteran's 
knees, but the radiologist indicated that there had been very 
minimal progression since the x-rays in October 2003.

As such, because x-rays show the presence of arthritis in 
December 2000, together with limitation of motion, the 
criteria for a separate 10 percent rating was met as of the 
date of the veteran's claim.

As to whether a rating in excess of 10 percent is warranted 
for limitation of motion, under 38 C.F.R. § 4.71a, DC 5260, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees; a 10 percent rating is assigned when flexion is 
limited to 45 degrees; and a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Under DC 5261, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees; a 10 percent rating is assigned when extension 
of the leg is limited to 10 degrees; and a 20 percent rating 
is assigned when extension is limited to 15 degrees.  Normal 
range of motion in the knee is from 0 to 140 degrees.

In December 2000, the veteran was noted to have normal range 
of motion in his right knee.  Dr. Chalal also measured the 
range of motion of the veteran's right knee, finding range of 
motion in December 2000 from 0 to 135 degrees, and range of 
motion at both examinations in January 2001 from 0 to 130 
degrees.

At a VA examination in October 2003, the examiner indicated 
that the veteran was able to extend his right knee to 0 
degrees with an increase in discomfort from 3/10 to 4/10.  
The veteran had flexion to 100 degrees without pain, although 
the examiner was able to passively flex the veteran's knee to 
120 degrees with pain.  The examiner also indicated that the 
veteran had easy fatigability of the knee with episodes of 
weakness and swelling.  Repeated flexion and extension showed 
fatigability to the count of 6 in the right knee versus a 
count of 8 in the left knee.  The examiner also indicated 
that in the sitting down position, the veteran experienced 
subjective pain when flexing his right knee at 60 degrees.

At a VA examination in September 2006, the examiner found 
that the veteran had active range of motion from 0 to 90 
degrees with pain beginning at 70 degrees of flexion and 10 
degrees of extension.

At a VA examination in March 2007, the examiner found that 
the veteran had active range of motion from -10 to 90 degrees 
with pain beginning at 45 degrees of flexion and 10 degrees 
of extension.  The examiner indicated that there was pain on 
active motion and pain after repetitive use, but there was no 
additional loss of motion upon repetitive motion.

Prior to this examination in September 2006, the veteran had 
not shown compensable limitation of motion in his right knee, 
as he sill had at least 60 degrees of flexion and full 
extension without pain.

The rating criteria direct that functional loss due to pain 
or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered in evaluating an orthopedic disability.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
case, the veteran's VA examination in September 2006 showed 
that the veteran had pain beginning at 10 degrees of 
extension.  As such, taking the DeLuca factors into account, 
the veteran showed limitation of motion sufficient to warrant 
a 10 percent rating based on limitation of extension as of 
his September 2006 VA examination.  However, a rating in 
excess of 10 percent has not been shown, as even with pain 
and repetitive motion taken into account, the veteran still 
had pain free flexion to 45 degrees and pain free extension 
to 10 degrees in March 2007 and repetitive motion failed to 
produce additional loss of motion.

Given that x-rays have demonstrated arthritis in the 
veteran's right knee, and non-compensable limitation of 
motion prior to when the veteran met the criteria for a 10 
percent evaluation for limitation of extension, the more 
beneficial result for the veteran is to assign a separate 10 
percent rating for limitation of motion under Diagnostic Code 
5003 from December 2000, and under Diagnostic Code 5261 from 
September 2006.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above, as well as informing him how disability ratings 
and effective dates were calculated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a June 
2007 supplemental statement of the case following completion 
of the notice requirements.  

VA treatment records have been obtained, as have private 
treatment records.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.





ORDER

A separate 10 percent rating for degenerative arthritis of 
the right knee with limitation of motion is granted from 
December 2000, subject to the laws and regulations governing 
the award of monetary benefits.

A rating in excess of 10 percent for instability of the right 
knee is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


